Exhibit 10.1

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

Wells Fargo Bank, National Association
(successor by merger to Wachovia Bank, National Association)
177 Meeting Street, Suite 200
Charleston, South Carolina 29401
(Hereinafter referred to as the “Bank”)

 

Force Protection, Inc.
9801 Highway 78
Ladson, South Carolina 29456

 

Force Protection Technologies, Inc.
9801 Highway 78
Ladson, South Carolina 29456

 

Force Protection Industries, Inc.
9801 Highway 78
Ladson, South Carolina 29456
(Individually and collectively, “Borrower”)

 

This Third Amended and Restated Loan Agreement (“Agreement”) is entered into
April 29, 2010, by and between Bank and Borrower and amends and restates that
certain Second Amended and Restated Loan Agreement of Borrower and Bank dated
October 31, 2008.

 

This Agreement applies to the loan or loans (individually and collectively, the
“Loan”) evidenced by one or more promissory notes dated of even date herewith or
other notes subject hereto, as modified from time to time (whether one or more,
the “Note”), the standby letters of credit issued hereunder (each, a “Letter of
Credit” and collectively, the “Letters of Credit”) and all Loan Documents. The
terms “Loan Documents” and “Obligations,” as used in this Agreement, are defined
in the Note.

 

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:

 

LETTERS OF CREDIT. Upon the request of Borrower, Bank shall issue standby
Letters of Credit, provided, the aggregate amount available to be drawn under
all standby Letters of Credit plus the aggregate amount of unreimbursed drawings
under all standby Letters of Credit at any one time does not exceed
$5,000,000.00, and further provided, no standby Letter of Credit shall expire
more than 365 days after the date it is issued. Notwithstanding anything to the
contrary contained herein, the aggregate outstanding principal balance of
Advances (as defined in the line of credit Amended and Restated Promissory Note
in the amount of $40,000,000.00, dated of even date herewith) plus the aggregate
amount available to be drawn under all Letters of Credit plus the aggregate
amount of unreimbursed drawings under all Letters of Credit at any one time
shall not exceed $40,000,000.00. The Letters of Credit are to be used by
Borrower solely for trade credit enhancement. Bank’s obligation to issue Letters
of Credit shall terminate if Borrower is in default (however denominated) under
the Note or the other Loan Documents, or in any case, if not sooner terminated,
on April 30, 2012.

 

LETTER OF CREDIT FEES. Borrower shall pay to Bank, at such times as Bank shall
require, standard Bank fees in connection with Letters of Credit, as agreed upon
by Bank and Borrower.

 

REPRESENTATIONS. Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations: Accurate Information. All
information now and hereafter furnished to Bank is and will be true, correct and
complete in all material respects. Any such information relating to Borrower’s
financial condition will accurately reflect Borrower’s financial condition as of
the date(s) thereof, (including

 

--------------------------------------------------------------------------------


 

all contingent liabilities of every type), and Borrower further represents that
its financial condition has not changed materially or adversely since the
date(s) of such documents. Authorization; Non-Contravention. The execution,
delivery and performance by Borrower and any guarantor, as applicable, of this
Agreement and other Loan Documents to which it is a party are within its power,
have been duly authorized as may be required and, if necessary, by making
appropriate filings with any governmental agency or unit and are the legal,
binding, valid and enforceable obligations of Borrower and any guarantors; and
do not (i) contravene, or constitute (with or without the giving of notice or
lapse of time or both) a violation of any provision of applicable law, a
violation of the organizational documents of Borrower or any guarantor, or a
default under any agreement, judgment, injunction, order, decree or other
instrument binding upon or affecting Borrower or any guarantor, (ii) result in
the creation or imposition of any lien (other than the lien(s) created by the
Loan Documents) on any of Borrower’s or any guarantor’s assets, or (iii) give
cause for the acceleration of any obligations of Borrower or any guarantor to
any other creditor. Asset Ownership. Borrower has good and marketable title to
all of the properties and assets reflected on the balance sheets and financial
statements supplied Bank by Borrower, and all such properties and assets are
free and clear of mortgages, security deeds, pledges, liens, charges, and all
other encumbrances, except as otherwise disclosed in Borrower’s financial
statements filed with Securities and Exchange Commission or to Bank by Borrower
in writing and approved by Bank (“Permitted Liens”). To Borrower’s knowledge, no
default has occurred under any Permitted Liens and no claims or interests
adverse to Borrower’s present rights in its properties and assets have arisen.
Discharge of Liens and Taxes. Borrower has duly filed, paid and/or discharged
all taxes or other claims that may become a lien on any of its property or
assets, except to the extent that such items are being appropriately contested
in good faith and an adequate reserve for the payment thereof is being
maintained. Sufficiency of Capital. Borrower is not, and after consummation of
this Agreement and after giving effect to all indebtedness incurred and liens
created by Borrower in connection with the Note and any other Loan Documents,
will not be, insolvent within the meaning of 11 U.S.C. § 101, as in effect from
time to time. Compliance with Laws. Borrower and any subsidiary and affiliate of
Borrower and any guarantor are in compliance in all material respects with all
federal, state and local laws, rules and regulations applicable to its
properties, operations, business, and finances, including, without limitation,
any federal or state laws relating to liquor (including 18 U.S.C. § 3617, et
seq.) or narcotics (including 21 U.S.C. § 801, et seq.) and/or any commercial
crimes; all applicable federal, state and local laws and regulations intended to
protect the environment; and the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), if applicable. None of Borrower, or any subsidiary
or affiliate of Borrower or any guarantor is a Sanctioned Person or has any of
its assets in a Sanctioned Country or does business in or with, or derives any
of its operating income from investments in or transactions with, Sanctioned
Persons or Sanctioned Countries in violation of economic sanctions administered
by OFAC. The proceeds from the Loan will not be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Country. “OFAC” means the U.S. Department of the
Treasury’s Office of Foreign Assets Control. “Sanctioned Country” means a
country subject to a sanctions program identified on the list maintained by OFAC
and available at http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml,
or as otherwise published from time to time. “Sanctioned Person” means (i) a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at http://www.treas.gov/offices/enforcement/
ofac/programs/index.shtml, or as otherwise published from time to time, or
(ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a person resident in a
Sanctioned Country to the extent subject to a sanctions program administered by
OFAC. Organization and Authority. Each corporation, partnership or limited
liability company Borrower and/or guarantor, as applicable, is duly created,
validly existing and in good standing under the laws of the state of its
organization, and has all powers, governmental licenses, authorizations,
consents and approvals required to operate its business as now conducted. Each
corporation, partnership or limited liability company Borrower and/or guarantor,
as applicable, is duly qualified, licensed and in good standing in each
jurisdiction where qualification or licensing is required by the nature of its
business or the character and location of its property, business or customers,
and in which the failure to so qualify or be licensed, as the case may be, in
the aggregate, could have a material adverse effect on the business, financial
position, results of operations, properties or prospects of Borrower or any such
guarantor. No Litigation. There are no pending material suits, claims or demands
against Borrower or any guarantor except as disclosed in Borrowers financial
statements filed with the Securities and Exchange Commission

 

2

--------------------------------------------------------------------------------


 

or to Bank by Borrower in writing. To the best of Borrower’s knowledge, there
are no threatened material suits, claims or demands against Borrower or any
guarantor that have not been disclosed to Bank by Borrower in writing. ERISA.
Each employee pension benefit plan, as defined in ERISA, maintained by Borrower
meets, as of the date hereof, the minimum funding standards of ERISA and all
applicable regulations thereto and requirements thereof, and of the Internal
Revenue Code of 1986, as amended. No “Prohibited Transaction” or “Reportable
Event” (as both terms are defined by ERISA) has occurred with respect to any
such plan. Indemnity. Borrower will indemnify Bank and its affiliates from and
against any losses, liabilities, claims, damages, penalties or fines imposed
upon, asserted or assessed against or incurred by Bank arising out of the
inaccuracy or breach of any of the representations contained in this Agreement
or any other Loan Documents.

 

AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will: Access to Books and Records. Allow Bank, or its agents,
during normal business hours, access to the books, records and such other
documents of Borrower as Bank shall reasonably require, and allow Bank, at
Borrower’s expense, to inspect, audit and examine the same and to make extracts
therefrom and to make copies thereof. Business Continuity. Conduct its business
in substantially the same manner and locations as such business is now and has
previously been conducted. Certificate of Full Compliance From Officer. Deliver
to Bank, with the financial statements required herein, a certification by
Borrower’s chief financial officer, or its equivalent, that Borrower is in full
compliance with the Loan Documents. Compliance with Other Agreements. Comply
with all terms and conditions contained in this Agreement, and any other Loan
Documents, and swap agreements, if applicable, as defined in 11 U.S.C. § 101, as
in effect from time to time. Estoppel Certificate. Furnish, within 15 days after
request by Bank, a written statement duly acknowledged of the amount due under
the Loan and identifying each outstanding Letter of Credit, if any, and whether
offsets or defenses exist against the Obligations. Insurance. Maintain adequate
insurance coverage with respect to its properties and business against loss or
damage of the kinds and in the amounts customarily insured against by companies
of established reputation engaged in the same or similar businesses including,
without limitation, commercial general liability insurance, workers compensation
insurance, and business interruption insurance; all acquired in such amounts and
from such companies as Bank may reasonably require. Maintain Properties.
Maintain, preserve and keep its property in good repair, working order and
condition (normal wear and tear excepted), making all replacements, additions
and improvements thereto necessary for the proper conduct of its business,
unless prohibited by the Loan Documents. Notice of Default and Other Notices.
(a) Notice of Default. Furnish to Bank immediately upon becoming aware of the
existence of any condition or event which constitutes a Default (as defined in
the Loan Documents) or any event which, upon the giving of notice or lapse of
time or both, may become a Default, written notice specifying the nature and
period of existence thereof and the action which Borrower is taking or proposes
to take with respect thereto. (b) Other Notices. Promptly notify Bank in writing
of (i) any material adverse change in its financial condition or its business;
(ii) any default under any material agreement, contract or other instrument to
which it is a party or by which any of its properties are bound, or any
acceleration of the maturity of any indebtedness owing by Borrower; (iii) any
material adverse claim against or affecting Borrower or any part of its
properties; (iv) the commencement of, and any material determination in, any
litigation with any third party or any proceeding before any governmental agency
or unit affecting Borrower; and (v) at least 30 days prior thereto, any change
in Borrower’s name or address as shown above, and/or any change in Borrower’s
structure. Other Financial Information. Deliver promptly such other information
regarding the operation, business affairs, and financial condition of Borrower
which Bank may reasonably request. Payment of Debts. Pay and discharge when due,
and before subject to penalty or further charge, and otherwise satisfy before
maturity or delinquency, all obligations, debts, taxes, and liabilities of
whatever nature or amount, except those which Borrower in good faith disputes.
Reports and Proxies. Deliver to Bank, promptly, a copy of all financial
statements, reports, notices, and proxy statements, sent by Borrower to
stockholders, and all regular or periodic reports required to be filed by
Borrower with any governmental agency or authority. Securities and Exchange
Commission. Except where non-compliance will not cause a material adverse change
as set forth in the Note, Borrower shall comply with all Securities and Exchange
Commission rules, regulations, and requirements at all times. National
Association of Securities Dealers Automated Quotations (NASDAQ). Except where
non-compliance will not cause a

 

3

--------------------------------------------------------------------------------


 

material adverse change as set forth in the Note, Borrower shall comply with all
National Association of Securities Dealers Automated Quotations (NASDAQ) rules,
regulations, and requirements at all times.

 

NEGATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not: Change in Fiscal Year. Change its fiscal year.
Encumbrances. Create, assume, or permit to exist any mortgage, security deed,
deed of trust, pledge, lien, charge or other encumbrance on any of its assets,
whether now owned or hereafter acquired, other than: (i) security interests
required by the Loan Documents; (ii) liens for taxes contested in good faith; or
(iii) Permitted Liens. Investments. Purchase any stock, securities, or evidence
of indebtedness of any other person or entity except investments in direct
obligations of the United States Government and certificates of deposit of
United States commercial banks having a tier 1 capital ratio of not less than 6%
and then in an amount not exceeding 10% of the issuing bank’s unimpaired capital
and surplus. Default on Other Contracts or Obligations. Default on any material
contract with or obligation when due to a third party or default in the
performance of any material obligation to a third party incurred for money
borrowed. Government Intervention. Permit the assertion or making of any
seizure, vesting or intervention by or under authority of any governmental
entity, as a result of which the management of Borrower or any guarantor is
displaced of its authority in the conduct of its respective business or such
business is curtailed or materially impaired. Judgment Entered. Permit the entry
of any material monetary judgment or the assessment against, the filing of any
tax lien against, or the issuance of any writ of garnishment or attachment
against any material property of or debts due. Prepayment of Other Debt. Retire
any long-term debt entered into prior to the date of this Agreement at a date in
advance of its legal obligation to do so. Retire or Repurchase Capital Stock.
Retire or otherwise acquire any of its capital stock; provided however, Borrower
shall be permitted to retire or otherwise acquire its capital stock up to a
total of $10,000,000 in the aggregate after such date as long as Borrower is not
in default under any of the loan documents and such purchases in the aggregate
do not cause a default.

 

ANNUAL FINANCIAL STATEMENTS. Borrower shall deliver to Bank, within one hundred
twenty (120) days after the close of each fiscal year, unqualified, audited
financial statements reflecting its operations during such fiscal year,
including, without limitation, a balance sheet, profit and loss statement and
statement of cash flows, with supporting schedules; all on a consolidated and
consolidating basis with respect to Borrower and its subsidiaries, affiliates
and parent or holding company, as applicable, and in reasonable detail, prepared
in conformity with generally accepted accounting principles, applied on a basis
consistent with that of the preceding year. All such statements shall be
examined by an independent certified public accountant firm acceptable to Bank.
The opinion of such independent certified public accountant shall not be
acceptable to Bank if qualified due to any limitations in scope imposed by
Borrower or any other person or entity. Any other qualification of the opinion
by the accountant shall render the acceptability of the financial statements
subject to Bank’s approval.

 

PERIODIC FINANCIAL STATEMENTS. Borrower shall deliver to Bank; within 45 days
after the end of Borrower’s first, second and third quarters, and within 75 days
of the fourth quarter; unaudited management-prepared quarterly financial
statements including, without limitation, a balance sheet, profit and loss
statement and statement of cash flows, with supporting schedules; all on a
consolidated and consolidating basis with respect to Borrower and its
subsidiaries, affiliates and parent or holding company, as applicable, all in
reasonable detail and prepared in conformity with generally accepted accounting
principles, applied on a basis consistent with that of the preceding year. Such
statements shall be certified as to their correctness by a principal financial
officer of Borrower and in each case, if audited statements are required,
subject to audit and year-end adjustments.

 

OTHER REPORTING. Budget. Borrower shall provide a budget on or before
December 31st of each year for the subsequent year, all in form and substance
acceptable to Bank. Covenant Compliance Certificate. Borrow will submit
concurrently with the Annual Financial Statements and Periodic Financial
Statements, a Covenant Compliance Certificate acceptable in form and substance
to Bank with attached detailed calculations of the Financial Covenants. Borrower
shall provide to Bank such other financial information that Bank may reasonably
request from time-to-time.

 

4

--------------------------------------------------------------------------------


 

FINANCIAL COVENANTS. Borrower agrees to the following provisions from the date
hereof until final payment in full of the Obligations, unless Bank shall
otherwise consent in writing, using the financial information for Borrower, its
subsidiaries, affiliates and its holding or parent company, as applicable:
Deposit Relationship. Borrower shall maintain a non-interest bearing demand
deposit and all of its other primary domestic depository and treasury services
with Bank. Funded Debt to EBITDA Ratio. Borrower shall, at all times, maintain a
Funded Debt to EBITDA Ratio of not more than 2.00 to 1.00. This covenant shall
be calculated quarterly on a rolling four quarters basis. “Funded Debt to EBITDA
Ratio” shall mean the sum of all Funded Debt divided by the sum of net income,
interest expense, income taxes, depreciation, and amortization. “Funded Debt”
shall mean, as applied to any person or entity, the sum of all indebtedness for
borrowed money, (including, without limitation, capital lease obligations,
subordinated debt (including debt subordinated to Bank), and un-reimbursed
drawings under letters of credit), or any other monetary obligation evidenced by
a note, bond, debenture or other agreement or similar instrument of that person
or entity. Fixed Charge Coverage Ratio. Borrower shall at all times maintain a
Fixed Charge Coverage Ratio of not less than 1.50 to 1.00. This covenant shall
be calculated at Borrower’s fiscal year end and quarterly, on a rolling four
quarters basis beginning with the quarter ending March 31, 2010. “Fixed Charge
Coverage Ratio” shall mean the sum of net income before interest, taxes,
depreciation and amortization plus lease expense plus rent expense divided by
the sum of interest expense plus lease expense plus rent expense plus taxes plus
current maturities of long term debt. Testing shall be made each calendar
quarter end based on financial statements required for such quarter end to be
furnished by Borrower to Bank with the calculation and results of such testing
set forth in the Covenant Compliance Certificate.

 

CONDITIONS PRECEDENT. The obligations of Bank to make the loan and any advances
and to issue any Letters of Credit pursuant to this Agreement are subject to the
following conditions precedent: Letter of Credit Documents. Receipt by Bank of
all documents required by Bank in connection with Letters of Credit, including
without limitation, applications therefor, all in form satisfactory to Bank.
Additional Documents. Receipt by Bank of such additional supporting documents as
Bank or its counsel may reasonably request.

 

ASSIGNMENT OF CLAIMS UNDER CONTRACTS WITH THE UNITED STATES GOVERNMENT AND ITS
AGENCIES. Borrower hereby agrees that, upon request of Bank, it will assign its
claims under contracts with the United States government and any of its
departments, agencies, divisions, and other instrumentalities to the extent of
any Loans hereunder. To secure the Loans of Bank to Borrower hereunder and to
such extent, Borrower agrees to take any and all actions required to assign any
claims it has under such contracts, including, but not limited to, any actions
necessary to comply with the Assignment of Claims Act of 1940, (31 U.S.C. 3727,
41 U.S.C. 15) and the rules and regulations promulgated thereunder. All such
claims shall be assigned by Borrower within thirty (30) days of Bank’s request
and Borrower shall use reasonable efforts to promptly obtain the consent of
and/or acknowledgement by such governmental instrumentality.

 

[Signature Page Attached]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be duly executed under seal.

 

 

Force Protection, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Michael Moody

(SEAL)

 

 

Michael Moody, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Force Protection Technologies, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Moody

(SEAL)

 

 

Michael Moody, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Force Protection Industries, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Moody

(SEAL)

 

 

Michael Moody, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, National Association (successor by merger to Wachovia Bank,
National Association)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Guy M. Meares, III

(SEAL)

 

 

Guy M. Meares, III, Senior Vice President

 

 

6

--------------------------------------------------------------------------------